EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The purpose of this amendment is to cancel previously withdrawn claims directed to an invention originally non-elected without traverse in response to the Office Action of September 10, 2021.  It is noted that claims 14, 15, 17, 19, 33 and 34, drawn to non-elected species, are not rejoined with the allowable claims since independent claim 1 has been amended to require the elected species of now-canceled claim 23. 

The application has been amended as follows:
In the Claims:
Claims 14, 15, 17, 19, 33, 34 and 78 are now canceled. 

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:  In view of the claim amendments and attorney’s arguments, the rejection of claims 1-4, 33-41, 50, 52, 53, 65, 73, 75 and 77 under 35 U.S.C. 102(a)(1) as being anticipated by Joung et al. (U.S. Patent Pub. No. 2017/0073747) is overcome, and no additional prior art references were identified that teach or suggest a method of identifying and characterizing variations of an edited polynucleotide, or a method for generating a portfolio of intended target sites, potential off-target sites or combinations thereof within a genome of interest, as currently claimed.  Joung teaches methods for genome-wide detection of potential engineered nuclease on-target and/or off-target cleavage sites from a cell type-specific genomic DNA sample that comprises ligating 5’ single-tailed hairpin adapters comprising a single deoxyuridine nucleotide to the ends of sheared genomic DNA fragments, and the closed fragments treated with a Cas9 nuclease complexed with a specific guide RNA (gRNA) to induce blunt-end cuts (see paragraphs 5, 9, 35 and Figure 1A, third step).  Joung further teaches that following cleavage with the Cas9 nuclease complex, the nuclease-induced blunt ends are A-tailed and then a second hairpin adapter comprising a next-generation sequencing primer site that is also a 3’ single-tailed hairpin adapter is ligated to these ends (see Figure 1A, third step), wherein the fragments comprising the hairpins may be pulled down and enriched using modifications such as a biotin moiety in the hairpin adapters, paragraphs 35 and 45), and the captured fragments comprising both 5’ and 3’ single-tailed adapters are nicked with a uridine-specific nicking enzyme, then amplified by PCR, and then sequenced, paragraphs 24 and 69 and Figure 1A, bottom).  Thus, the methods of Joung are fundamentally different from the claimed invention that does not utilize adapters or biotin moieties to capture or enrich target or off-target sites.  Furthermore, Joung does not teach the use of molecular inversion probes to capture polynucleotides that comprise the intended target site or an off-target site.  Therefore, the mode of operation of the methods of Joung and the currently claimed invention is different.  The secondary reference of Li et al. (U.S. Patent No. 10,519,457) does not make up for the deficiencies of Joung. 
	Another reference of particular interest to the currently claimed invention is that of Haque et al. (U.S. Patent Pub. No. 2017/0321270).  Haque teaches methods of detecting the presence of absence of a genetic variant in a region of interest in the genome of a fetus in a pregnant woman that comprises preparing a DNA library from cell-free DNA obtained from a plasma sample of the pregnant woman, enriching the region of interest in a portion of the DNA molecules of the library, analyzing the enriched portion of the DNA molecules, and detecting the presence or absence of the fetal genetic variant based on cell-free DNA sequencing reads (see Abstract, paragraph 6 and Figures 1 and 2).  Haque further teaches that enrichment of a region of interest may be performed during library formation using molecular inversion probes and/or PCR amplification of the region of interest (see paragraphs 58, 60 and 87).  However, Haque is silent with regards to creating at least one edit in a polynucleotide at an intended target site in a plant cell, and capturing by one or more molecular inversion probes the polynucleotide that comprises the intended target site or an off-target site, wherein the molecular inversion probes comprise target arms that flank the intended target site or the off-target site on the nucleic acid, as currently claimed.  Furthermore, one of skill in the art would not be motivated to combine the teachings of Joung and Haque to arrive at the currently claimed invention, as the methods of Joung and Haque have different modes of operation and have very different applications. 
In addition, claim 76 that was a non-elected claim to an additional species, is rejoined with claims 1-4, 25-29, 31, 32, 35-41, 50, 52, 53, 66, 73-75 and 77 as provided by 37 CFR 1.141, since the claim depends from or otherwise requires all the limitations of an allowable generic claim.  The claims have been renumbered accordingly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637